Case 9:21-cv-80354-BB Document 3 Entered on FLSD Docket 02/24/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 21-cv-80354-BLOOM

 RAFAEL PINEDA-MOJICA,

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

        Respondent.
                                       /

                                     ORDER OF TRANSFER

        THIS CAUSE is before the Court on Petitioner Rafael Pineda-Mojica’s (“Petitioner”)

 Motion to Vacate Sentence pursuant to 28 U.S.C. § 2255, ECF No. [1] (“Motion”). A close review

 of the Motion reveals that Petitioner is not challenging the constitutionality of his underlying

 conviction. Rather, Petitioner is challenging the computation of his sentence by the Federal Bureau

 of Prisons. For this reason, the Court construes the Petition as one brought under 28 U.S.C. § 2241.

        On January 26, 2017, Petitioner entered a guilty plea in United States of America v. Pineda-

 Mojica, et al., Case No. 16-cr-80197-BLOOM, for knowingly and willfully conspiring to possess

 with intent to distribute at least one-hundred grams or more of a mixture and substance containing

 heroine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Id. at 1. On April 11, 2017,

 Petitioner was sentenced to sixty months in prison, followed by four years of supervised release.

 Id. Petitioner was in federal custody from August 27, 2017 to April 29, 2018, and was subsequently

 transferred to state court for sentencing in State of Florida v. Pineda-Mojica, Case No. 50-2009-

 CF-014458-AXXX-MB. Id. at 3. Petitioner was sentenced to three years in state prison and

 remained in state custody for twenty months and fourteen days. Id. at 3-4. Upon completing his

 state sentence on January 14, 2020, Petitioner was immediately transferred back to federal custody.
Case 9:21-cv-80354-BB Document 3 Entered on FLSD Docket 02/24/2021 Page 2 of 3

                                                                    Case No. 21-cv-80354-BLOOM


 Id. On March 5, 2020, Petitioner discovered that he did not receive credit for the time he served in

 state custody towards his federal sentence, Id. at 10, and brings the instant Motion seeking

 sentencing credit.

        It is well-established that federal prisoners must file petitions challenging the execution of

 their sentence in the district of confinement. See 28 U.S.C. § 2241. See Rumsfeld v. Padilla, 542

 U.S. 426, 443 (2004) (“The plain language of the habeas statute thus confirms the general rule that

 for core habeas petitions challenging present physical confinement, jurisdiction lies in only one

 district: the district of confinement.”); United States v. Lassiter, 812 F. App’x 896, 900 (11th Cir.

 2020) (“Accordingly, ‘[s]ection 2241 petitions may be brought only in the district court for the

 district in which the inmate is incarcerated.’”) (alterations in original) (quoting Fernandez v.

 United States, 941 F.2d 1488, 1495 (11th Cir. 1991)). At the time of filing the instant action,

 Petitioner was incarcerated at the McRae Correctional Institution in McRae Helena, Georgia. ECF

 No. [1] at 1. Thus, because Petitioner is challenging the execution of his sentence, this case should

 be transferred to the court having jurisdiction over the facility where Petitioner is confined—the

 United States District Court for the Southern District of Georgia. See Lassiter, 812 F. App’x at

 900-01 (finding that Southern District of Alabama lacked jurisdiction to entertain federal inmate’s

 habeas petition seeking sentencing credit even though inmate was sentenced by district where

 inmate was incarcerated in Northern District of Florida).

        Accordingly, it is ORDERED AND ADJUDGED that:

    1. The Motion, ECF No. [1], shall be construed as a petition pursuant to 28 U.S.C. § 2241.

    2. The Motion, ECF No. [1], shall be transferred to the United States District Court for the

        Southern District of Georgia, Petitioner’s current district of confinement.




                                                  2
Case 9:21-cv-80354-BB Document 3 Entered on FLSD Docket 02/24/2021 Page 3 of 3

                                                        Case No. 21-cv-80354-BLOOM


        DONE AND ORDERED in Chambers at Miami, Florida, on February 24, 2021.




                                           _________________________________
                                           BETH BLOOM
                                           UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Rafael Pineda-Mojica
 #14231-104
 McRae Correctional Institution
 Inmate Mail/Parcels
 P.O. Box Drawer 55030
 McRae Helena, GA 31055
 PRO SE




                                          3
